Citation Nr: 0325148	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability 
claimed as secondary to a service connected left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2000 rating decision by 
the RO that found that no new and material evidence had been 
submitted to reopen a claim for secondary service connection 
previously denied by the RO in an unappealed rating decision 
of March 1998.  In a decision of March 2003 the Board found 
that new and material evidence had been submitted to reopen 
the veteran's claim for secondary service connection for a 
right knee disability and sought further development of this 
case pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2)) 
(2002).  That development having been completed, the issue of 
service connection for a right knee disorder is now before 
the Board for appellate consideration.  


FINDINGS OF FACT

The veteran's current right knee disability was made 
permanently worse by his service connected left knee 
disability.  


CONCLUSION OF LAW

The veteran's status post right knee disability is 
proximately due to and the result of service-connected left 
knee disability. 38 C.F.R.§ 3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

I.  Factual Basis

Service connection is currently in effect for post operative 
status osteochondritis dessicans of the left knee, evaluated 
as 20 percent disabling from April 6, 2000. 

The veteran's examination prior to service entrance contained 
no complaints, findings, or diagnosis of right knee 
pathology. Review of the service medical records reveal 
treatment in August 1953 for complaints of pain and giving 
way in both knees.  He gave a history of an operation 
performed on his right knee 5 years earlier.  He gave a 
similar history of preservice right knee surgery when seen 
again in October 1953.  In November 1953 the veteran 
underwent a left knee arthrotomy with removal of a loose 
piece of cartilage.  A May 1956 right knee x-ray revealed 
that the patella was separated from the knee joint more than 
usual, giving the impression that there was fluid present in 
the knee.  No findings of right knee pathology were reported 
on the veteran's September 1956 examination prior to service 
discharge.  

On a VA examination conducted in August 1957, the veteran 
complained of recurrent pain in the right knee.  At the 
conclusion of the examination the diagnosis was well-healed 
medial parapatellar operative scar, left knee in November 
1953 and right knee in 1946 (EPTS).  The examiner stated that 
no abnormalities were found on physical examination and x-ray 
study.  

Private and VA clinical records and examination reports 
reflect treatment and evaluation beginning during the 1990s 
for bilateral knee complaints, especially on the right.  The 
veteran's reported right knee symptoms included pain, 
swelling, occasional locking, and catching.  In February 1993 
the impression was bi-compartmental, if not tri-compartmental 
arthritis, right greater than left. 

In a September 1996 statement, a private physician opined 
that the nature of the veteran's problem in both knees had 
the potential to exacerbate the contralateral knee.    

On a VA medical examination in January 1997, it was noted 
that the veteran had a history of bilateral knee problems 
since childhood with "some kind" of right knee surgery when 
he was 13 years old.  It was reported that he had right knee 
aneurysm surgery 2 years earlier and left knee surgery 
earlier in the month of the examination.  After the 
evaluation the pertinent diagnosis was degenerative joint 
disease of the bilateral knees, right more than left, status 
post bilateral meniscectomies (right in 1940, left 1950); and 
status post bilateral aneurysms with surgeries.  The examiner 
noted that the veteran had had bilateral knee problems since 
childhood and that the right knee osteoarthritis was much 
more advanced than the left.   The doctor therefore believed 
that the right knee condition was not related to his service 
connected left knee condition.

After a private orthopedic evaluation conducted in March 2000 
the examining physician's impressions included significant 
degenerative changes, medial compartment of the right knee 
with loose body and possible lateral meniscal tear.  The 
examiner opined that the veteran's significant degenerative 
changes in the right knee were not likely a result of his 
left knee problem.  

After a private orthopedic examination conducted in July 2002 
the examiner noted that since the veteran had chronic 
difficulties with his left knee he may indeed have been 
shifting forces to the right knee which may have aggravated 
his right knee problem to some extent.  The examiner added 
that it was difficult to clearly say that his left knee 
difficulty had aggravated his right knee arthritis.  

In a July 2002 medical statement, a private physician 
reported that he told the veteran that it was very difficult 
to establish a cause and effect relationship between the 
veteran's left and right knee disabilities.  It was indicated 
that the veteran would most likely have developed arthritis 
in the right knee even if he had no problem with his left 
knee, but it was possible that the veteran's right knee 
arthritis had progressed more rapidly than it otherwise would 
have done because of the left knee disability.  

During a VA orthopedic examination conducted in June 2003 the 
veteran was noted to walk with a cane and with a noticeable 
limp.  Following the examination and a review of the 
veteran's claims folder the examining physician opined, in 
pertinent part, that it was not possible to tell definitively 
whether the veteran's left knee disability contributed to his 
right knee difficulty.  The doctor concluded that "certainly 
when you had an imbalance situation such as a limp caused by 
the other side it could aggravate a problem on the other 
side."  It was the doctors opinion, therefore, that it was 
at least as likely as not that the veteran's left knee 
disability contributed to a worsening of his right knee 
disability.  

II.	Legal Analysis

Under the applicable criteria, secondary service connection 
may be granted for a disability, which is proximately due to, 
or the result of a service-connected disease or injury.  38 
C.F.R.§ 3.310(a).  Also the United States Court of Appeals 
for Veterans Claims (Court) has held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R.§ 3.310, and compensation is payable for that degree of 
aggravation for a nonservice-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

The record contain several statements from both private and 
VA physician's that provide opinions regarding the possible 
relationship between the veteran's service connected left 
knee disability and arthritis in the right knee.  Some of 
these opinions held that there was no such relationship and 
others believed that such a relationship existed.  

A VA physician provided the most recent opinion after a 
physical examination and a careful review of the medical 
evidence in the claims folder.  It was this physicians 
opinion that it was at least as likely as not that the 
veteran's service connected left knee disability contributed 
to a worsening of his right knee disability.  Since that is 
the case, it is the opinion of the Board that the evidence is 
at least in equipoise.  Therefore, secondary service 
connection is warranted for that portion of the veteran's 
right knee disability that was aggravated by his already 
service connected left knee disability.  


ORDER

Service connection for right knee disability is granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



